—Judgment, Supreme Court, Bronx County (Vincent Quattrochi, J.), rendered September 7, 2000, convicting defendant, upoto his plea of guilty, of three counts of criminal sale of a controlled substance in the third degree, and sentencing him to concurrent terms of 5 to 15 years, unanimously affirmed.
The record establishes the voluntariness of defendant’s plea, and that defendant received meaningful representation (see People v Ford, 86 NY2d 397, 404). The court properly denied defendant’s motion to withdraw his guilty plea, and there was no conflict of interest requiring appointment of new counsel in connection with that motion, since “[i]t is clear that the court denied this patently meritless application solely on the basis of its own recollection of the record [and that t]his was not a situation where the court deemed it necessary to elicit facts outside the record from defense counsel in order to decide the plea withdrawal motion” (People v Burgos, 298 AD2d 190, 190).
Defendant’s excessive sentence claim is foreclosed by his valid waiver of the right of appeal. In any event, we perceive no basis for reducing the sentence. Concur — Williams, P.J., Andrias, Buckley, Lerner and Gonzalez, JJ.